Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CORRECTED
EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Angelica Andreoli (Reg.75,347) on 01/25/2022.  
1 (Currently Amended) A system for facilitating a dispensing of a medication for administration to an individual based on a dispensing event, the system comprising:
a processor; and
one or more computer storage hardware devices storing computer-usable instructions that, when used by the processor, cause the processor to:
receive the dispensing event associated with an order for the individual, the order comprising an ordered medication and a total ordered dosage of the ordered medication;
process the dispensing event received, the processing comprising:

mapping the ordered medication listed in the dispensing event to a table that includes a plurality of available medications that have an associated dispensable unit for each available medication, the associated dispensable unit being a unit of the available medication to formulate a dosage, the table including the plurality of available medications corresponding to a plurality of dispensing stations located at different physical locations;
identify one or more medications that correspond to the order from the table based on the mapping;[[:]]
 



determine 
based on availability of the one or more medications
select a dispensing station of the plurality of dispensing stations based on the associated dispensable unit of the first medication; and


automatically and without human intervention, communicate an instruction to 

3. (Currently Amended) The system of claim 1, wherein the processor is further caused to receive an acknowledgment that the first total dosage of the first medication has been dispensed by 
13. (Currently Amended) A computer-implemented method for facilitating a dispensing of a medication for administration to an individual based on a dispensing event, the method comprising:
receiving the dispensing event associated with an order for the individual, the order comprising an ordered medication and a total ordered dosage of the ordered medication;
based on the dispensing event, mapping the ordered medication to a table that includes a plurality of available medications that have an associated dispensable unit and an associated dispensing station for each of the plurality of available medications;

identifying one or more medications that correspond to the ordered medication and the table
determine 
select a first medication of the one or more medications based on availability of the one or more medications and



automatically instructing, without human intervention, the associated dispensing station to dispense [[the]]a first total dosage of the first 
14.	(CANCELED)
15. (Currently Amended) The method of claim 13[[14]], further comprising determining an administration schedule based on the first total dosage.

Reasons for Allowance  
The following is an examiner’s statement of reasons for allowance: Claims 1-7, 9, 11-13, 15-21 are allowed.
Claim 1 is directed to a system for facilitating a dispensing of a medication for administration to an individual based on a dispensing event, the system comprising:
a processor; and
one or more computer storage hardware devices storing computer-usable instructions that, when used by the processor, cause the processor to:
receive the dispensing event associated with an order for the individual, the order comprising an ordered medication and a total ordered dosage of the ordered medication;
process the dispensing event received, the processing comprising:
mapping the ordered medication listed in the dispensing event to a table that includes a plurality of available medications that have an associated dispensable unit for each available medication, the associated dispensable unit being a unit of the available medication 
identify one or more medications that correspond to the order from the table based on the mapping; 
determine 
based on availability of the one or more medications, select a first medication of the one or more medications identified;
select a dispensing station of the plurality of dispensing stations based on the associated dispensable unit of the first medication; and 
automatically and without human intervention, communicate an instruction to dispensing station to dispense the first total dosage of the first medication

For claim rejection under 35USC 101, the current invention recites “mapping the ordered medication listed in the dispensing event to a table that includes a plurality of available medications that have an associated dispensable unit for each available medication, the associated dispensable unit being a unit of the available medication to formulate a dosage, the table including the plurality of available medications corresponding to a plurality of dispensing stations located at different physical locations”. Under the 2019 Revised Patent Subject Matter Eligibility Guidance (the Alice/Mayo Test as described in the 2019 Revised PEG. The claims are eligible because it is not directed to an abstract idea or any other judicial exception. 

The closest prior art relates to Miller (US. 20050033606) in view of Utech et al. (US. 20140214199A1). Miller discloses medication order processing and dispensing system enabling the pharmacist to review a Physician initiated the medication order prior to the order being entered into the pharmacy order processing system. Utech discloses variable dose dispensing system to verify that the amount to be administered is within a range of the variable dose order. 
However, the combined art fails to mapping the ordered medication listed in the dispensing event to a table that includes a plurality of available medications that have an associated dispensable unit for each available medication, the associated dispensable unit being a unit of the available medication to formulate a dosage, the table including the plurality of available medications corresponding to a plurality of dispensing stations located at different physical locations. 
The foreign reference, WO2013157851A1 discloses method of providing a drug dispensing system and a control method thereof that can easily manage the inventory of the drug by providing the storage information and supply information of the drug..  
However, the reference does not disclose to  mapping the ordered medication listed in the dispensing event to a table that includes a plurality of available medications 
The NPL reference “An exploration of ambulatory prescription and community pharmacy fulfillment data for improvement of electronic processes“, describes Identifying the scope and determinants of misfills of ambulatory care prescriptions by community pharmacies, as it has previously required manual inspections on a prescription by-prescription basis.. 
However, the NPL reference does not disclose to mapping the ordered medication listed in the dispensing event to a table that includes a plurality of available medications that have an associated dispensable unit for each available medication, the associated dispensable unit being a unit of the available medication to formulate a dosage, the table including the plurality of available medications corresponding to a plurality of dispensing stations located at different physical locations.    
Claims 2-3 are dependent from claim 1 and are allowed for the same reasons given above.  
Claims 4-7, 9, 11-12, 21 incorporates all the limitations of claims 1-3 and are allowed for the same reasons given above. 
Claim 13, 15-20 incorporates all the limitations of claims 1-3 and are allowed for the same reasons given above  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

 Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/HIEP V NGUYEN/Primary Examiner, Art Unit 3686